Citation Nr: 1205199	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO. 05-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of status post excision of lipomas of the right thigh, right abdomen, left thigh, and right trunk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1982 to July 1982; active duty "special work" from May 2000 to August 2000, from May 2001 to August 2001, and from February 2003 to June 2003. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

 The Board remanded the case in January 2008, and it now returns for further review.


FINDINGS OF FACT

The Veteran developed aggravated lipomas in service, which were excised in service, resulting in residuals of status post excision of lipomas of the right thigh, right abdomen, left thigh, and right trunk. 


CONCLUSION OF LAW

The criteria for service connection for residuals of status post excision of lipomas of the right thigh, right abdomen, left thigh, and right trunk are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board herein grants the Veteran's appealed request to reopen his claims for service connection for lumbar spondylosis. The Board also herein grants the claim for service connection for residuals of status post excision of lipomas of the right thigh, right abdomen, left thigh, and right trunk, which constitutes a complete grant of the claim on appeal. Hence, there is no reasonable possibility that any additional notice or development assistance would further the claim on appeal. 


II. Claim for Service Connection for Residuals of Status Post Excision of 
Lipomas of the Right Thigh, Right Abdomen, Left Thigh, and Right Trunk 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Veteran asserts that he should be service connected for surgical scar residuals of his lipomas which were excised during active duty in May 2003. 

The Veteran has supplied activation orders and a service Form DD214 for a period of active duty from February 7, 2003, through June 28, 2003. The activation was noted to be in support of Operation Enduring Freedom. 

Service treatment records from May 2003 inform of aggravation, with increasing irritation to touch, of lipomas that had been present for the past three years. The service treatment records document surgical excision of the lipomas at that time. 

The Veteran was afforded a VA scars examination for compensation purposes in February 2010, the examiner noted medical records documenting lipoma evaluation in July 2003. The July 2003 evaluation noted evidence of lipoma removal from the abdomen, right thigh, and L2 "midscaular" (sic) region. The examiner documented the presence of post-surgical superficial scars, observing mildly tender post-surgical scar of the right proximal thigh and of the right upper abdominal wall. 

Upon a VA skin examination for compensation purposes in March 2010, the examiner noted the Veteran's history of treatment for lipomas in service, with resulting scars. The examiner opined that the scars were the result of the lipoma excisions in service. 

Submitted official service records including service personnel records and treatment records are consistent with the Veteran's credible narrative of surgical excision of lipomas in service. VA examinations for compensation purposes have yielded opinions that the current scars are indeed residuals of the in-service lipoma excisions. The evidence of record preponderates in favor of the conclusion that the Veteran had aggravated lipomas in service that were surgically excised in service, with residual scars. Service connection on a direct basis is accordingly warranted. 38 C.F.R. § 3.303. 



ORDER

Service connection for residuals of status post excision of lipomas of the right thigh, right abdomen, left thigh, and right trunk is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


